Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.715 Filed 03/19/21 Page 1 of 13




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 In re Flint Water Cases.               Judith E. Levy
                                        United States District Judge
 ________________________________/

 This Order Relates To:

 Rogers v. Snyder, et al.,
 Case No. 18-10713

 ________________________________/

OPINION AND ORDER DENYING AS MOOT VNA’S MOTION TO
  DISMISS [87], DENYING WITHOUT PREJUDICE CITY OF
 FLINT AND STATE OF MICHIGAN’S MOTIONS TO DISMISS
 [89, 90], AND GRANTING IN PART AND DENYING IN PART
        LAN AND LAD’S MOTIONS TO DISMISS [83, 84]

      This is one of the many cases that are collectively referred to as the

Flint Water Cases. Plaintiffs allege that Defendants, a combination of

private and public individuals and entities, set in motion a chain of

events that led to bacteria and lead leaching into the City of Flint’s

drinking water. Plaintiffs in the various Flint Water Cases claim that

Defendants subsequently concealed, ignored, or downplayed the risks

that arose from their conduct, causing them serious harm. These
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.716 Filed 03/19/21 Page 2 of 13




plaintiffs contend that the impact of what has since been called the Flint

Water Crisis is still with them and continues to cause them problems.

      The Plaintiff in this case is Gradine Rogers. Defendants are: (1)

Veolia North America, Inc., Veolia North America, LLC, and Veolia

Water North America Operatizing Services, LLC (together, “VNA”); (2)

Lockwood, Andrews & Newnam, Inc. and Lockwood, Andrews &

Newnam, P.C.’s (together, “LAN”); (3) Leo A. Daly Company (“LAD”); (4)

the City of Flint, Darnell Earley, Gerald Ambrose, Howard Croft, Michael

Glasgow, and Daugherty Johnson (collectively “City Defendants”); and

(4) former Governor Richard D. Snyder,1 Stephen Busch, Michael Prysby,

Liane Shekter Smith, and Adam Rosenthal (collectively, the “State of

Michigan Defendants”). (ECF No. 100.) In previous Flint Water

decisions, the Court has set forth descriptions of each of these Defendants

and adopts those descriptions as if fully set forth here. See, In re Flint

Water Cases, 384 F. Supp. 3d 802, 824–825 (E.D. Mich. 2019).




      1  Plaintiff does not specify whether she sues former Governor Snyder in his
official or individual capacity. To the extent that Plaintiff’s claims are against
Governor Snyder in his official capacity, the claims are now against Governor
Gretchen Whitmer. See Fed. R. Civ. P. 25(d). But for consistency, the Court will refer
to Governor Snyder.

                                          2
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.717 Filed 03/19/21 Page 3 of 13




      In August 2020, the putative class Plaintiffs and individual

Plaintiffs in the Flint Water Cases reached a proposed settlement with

State of Michigan Defendants for $600 million. In October 2020, the same

Plaintiffs and the City Defendants agreed to a $20,000,000 proposed

settlement.2

      Because of the progress toward a partial settlement, the Court

granted a stay of proceedings in the Flint Water Cases involving the

settling Defendants (Carthan v. Snyder, No. 16-10444, ECF Nos. 1323;

1324; 1353). The Court preliminarily approved the partial settlement on

January 21, 2021. (Id. at ECF No. 1399.) The proposed settlement is still

subject to final approval by the Court.

      Plaintiffs and other qualifying individuals in the Flint Water Cases

have until March 29, 2021, to decide whether to participate in the

settlement. If Rogers decides to participate and if the Court grants final

approval of the settlement, then, in consideration for a monetary award,

Plaintiff’s claims against the City and State of Michigan Defendants will

be dismissed.


      2  Other Defendants in the settlement, which include Rowe Professional
Services Company and McLaren Health Care Corporation, Regional Medical Center,
and McLaren Flint Hospital, are not Defendants in this case.


                                      3
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.718 Filed 03/19/21 Page 4 of 13




      Accordingly, and pursuant to the stay, the Court denies without

prejudice the City and State of Michigan Defendants’ pending motions to

dismiss.3 (ECF No. 89, 90.) If Rogers opts out of the settlement and

proceeds with her litigation against the City and State of Michigan

Defendants, they may re-file their motions to dismiss pursuant to the

schedule and requirements set forth in the Master Settlement Agreement

for those Plaintiffs who wish to proceed with litigation.

      VNA also has a pending motion to dismiss. (ECF No. 87.) However,

VNA and Plaintiff stipulated to dismissal without prejudice of all VNA-

related claims. (ECF No. 714.) Accordingly, VNA’s motion to dismiss

(ECF No. 87) is denied as moot.

      The only remaining motions to dismiss for determination,

therefore, are LAN’s (ECF No. 83) and LAD’s motions (ECF No. 84). For

the reasons set forth below, LAN and LAD’s motions are granted in part

and denied in part.

          I. Prior Precedent in the Flint Water Cases




      3 Defendants former Governor Snyder and Adam Rosenthal filed separate
joinders and concurrences in the State of Michigan Defendants’ motions to dismiss.
(ECF Nos. 92, 96.)

                                        4
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.719 Filed 03/19/21 Page 5 of 13




      This Court has previously adjudicated other motions to dismiss in

the Flint Water Cases and will rely upon them as appropriate in this

case. See Guertin v. Michigan, No. 16-12412, 2017 WL 2418007 (E.D.

Mich. June 5, 2017); Carthan v. Snyder, 329 F. Supp. 3d 369 (E.D. Mich.

2018); Carthan v. Snyder, 384 F. Supp. 3d 802 (E.D. Mich. 2019); and

Walters v. City of Flint, No. 17-10164, 2019 WL 3530874 (E.D. Mich. Aug.

2, 2019); Marble v. Snyder, 453 F. Supp. 3d 970 (E.D. Mich. 2020), Brown

v. Snyder, No. 18-10726, 2020 WL 1503256 (E.D. Mich. Mar. 27, 2020)

and Bacon v. Snyder, No. 18-10348, 2020 WL 6218787 (E.D. Mich. Oct.

22, 2020).

      The Flint Water Cases have also produced several Sixth Circuit

opinions. These are binding on this Court and include Carthan v. Earley,

960 F.3d 303 (6th Cir. 2020); Walters v. Flint, No. 17-10164, 2019 WL

3530874 (6th Cir. August 2, 2019); Guertin v. Michigan, 912 F.3d 907

(6th Cir. 2019); Boler v. Earley, 865 F.3d 391 (6th Cir. 2017); and Mays v.

City of Flint, 871 F.3d 437 (6th Cir. 2017).

        II. Procedural History and Background

         A. The Master Complaint




                                      5
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.720 Filed 03/19/21 Page 6 of 13




      As the number of Flint Water Cases increased over the years, the

Court entered case management orders to manage the litigation. For

example, on January 23, 2018, it appointed and then directed Co-Liaison

Counsel for the individual Plaintiffs to file a Master Complaint that

would apply to all pending and future non-class action cases. (Carthan,

No. 16-10444, ECF No. 347.) The Master Complaint was filed in Walters.

(Walters, No. 17-10164, ECF No. 185-2.)

      The attorneys in each of the individual cases were then ordered to

file a Short Form Complaint to accompany the Master Complaint,

adopting only the pertinent allegations from the Master Complaint as

they saw fit. The Short Form Complaints also allowed for an Addendum

if any Plaintiff wished to allege a new cause of action or include

additional Defendants. This would allow the Court to issue opinions

consistent with Walters that would apply to multiple individuals, rather

than to address each case in turn and cause a delay in the administration

of justice. As LAN acknowledges in its motion, “the Court established a

similar procedure as to motion practice in the Legionella cases,” following

the precedent of Marble and Brown as primary legionella cases. (ECF No.

83, PageID.292.)


                                      6
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.721 Filed 03/19/21 Page 7 of 13




         B. Background of Plaintiff’s Case Filings

      Plaintiff brought her original complaint on March 2, 2018. (ECF No.

1.) She has amended her complaint twice. (ECF Nos. 5, 100.) Rogers’

claims and the Defendants she sued have evolved from the original

complaint. But because this Opinion and Order adjudicates only LAN

and LAD’s motions, the procedural history set forth here will be limited

to these two Defendants.

      Plaintiff’s Short Form Complaint fully adopts the relevant facts

alleged in the Master Complaint from Walters. (ECF No. 100, PageID.609

(citing Walters, No. 17-10164, ECF No. 185-2).) The Master Complaint’s

facts, setting forth the background of the Flint Water Crisis, were

summarized in this Court’s opinion in Walters and will not be reproduced

here. Walters v. City of Flint, No. 17-cv-10164, 2019 WL 3530874, at *4–

*11 (E.D. Mich. Aug. 2, 2019). However, as set forth above, unlike

Walters, Plaintiff in this case does not allege injuries from lead poisoning.

Rather, Rogers alleges injuries from exposure to legionella. Plaintiff also

included a fact-specific portion in her operative Short Form Complaint,

describing her legionella exposure. There, she states:

      While residing in the City of Flint, Plaintiff was diagnosed
      with Legionnaires’ Disease (LD) / Legionellosis on May 31,

                                      7
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.722 Filed 03/19/21 Page 8 of 13




      2015. Plaintiff contracted her LD while exposed to Legionella
      tainted water in the water supply within the City of Flint,
      while residing at her home and visiting other locations in the
      Flint community sometime between late March 2015 and May
      29, 2015 (including Hurley Hospital on April 14, 2015, and
      McLaren Flint on May 29, 2015), all of which were on the Flint
      Water supply. Contracting Legionella caused Plaintiff to
      suffer: exacerbated renal disease requiring dialysis
      treatments, pulmonary ailments and symptoms including
      chronic SOB, diabetes, impairment of cardiac function
      including exacerbation hypertension, arthritis, other
      associated / exacerbated symptoms, and depression & anxiety
      relating to said conditions; Medical Expenses relating to said
      conditions; Pain & Suffering; expenses for household services;
      decreased life expectancy.

(ECF No. 100, PageID.612.) Rogers then provided more details in support

of her claims in a supplemental statement, which she attached as Exhibit

A to her complaint. There, she states that she was seventy-four years old

and medically vulnerable to illness at the time of the events described in

her complaint. (Id. at PageID.617.) She alleges that she was regularly

exposed to the Flint Water supply throughout 2015, and that she was

exposed to legionella and contracted Legionnaires’ Disease sometime

“between the end of March of 2015 and May 29, 2015.” 4 (Id.)


      4The supplemental statement also sets forth additional facts regarding
Defendant Gerald Ambrose, who is one of the City Defendants defined above. (Id. at
PageID.617.) However, as set forth above, the City Defendants’ motion to dismiss is

                                        8
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.723 Filed 03/19/21 Page 9 of 13




      Plaintiff brings claims against LAN and LAD for professional

negligence and punitive damages.5 (See ECF No. 100, PageID.613–614.)

          C. Legal Standard

      When deciding a motion to dismiss under Federal Rule of Procedure

12(b)(6), the Court must “construe the complaint in the light most

favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A plaintiff’s claim is facially plausible “when




denied without prejudice pending final approval of the settlement in the Flint Water
cases. Accordingly, the allegations against Ambrose need not be described in detail
here.

      5  LAN and LAD filed their motions to dismiss before Plaintiff had filed her
operative complaint. The reason for this unusual timeline involves the timing of the
Court’s orders requiring Plaintiff to adopt the Master Complaint from Walters, and
to file a Short Form Complaint with her individual allegations, as described above.
After Plaintiff filed the operative complaint, the Court permitted LAN and LAD to
rely on their previously-filed motions, rather than file new motions to dismiss. (ECF
No. 99.) The Court also permitted LAN and LAD the option to supplement their
previously-filed motions to address any new information contained in the operative
complaint (id.), however, LAN and LAD did not find it necessary to do so.


                                         9
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.724 Filed 03/19/21 Page 10 of 13




 the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. A plausible claim need not contain “detailed factual

 allegations,” but it must contain more than “labels and conclusions” or “a

 formulaic recitation of the elements of a cause of action.” Twombly, 550

 U.S. at 555.

         III. Analysis

          A. Professional Negligence and Punitive Damages

             As set forth above, Plaintiff alleges professional negligence

 and punitive damages against Defendants LAN and LAD. (ECF No. 100,

 PageID.613–614.) Her Short Form Complaint contains no factual

 allegations against LAN or LAD. (Id.) Accordingly, all of the facts that

 Plaintiff relies on as the basis for her claims against LAD and LAD derive

 from the Master Complaint in Walters. (ECF No. 100, PageID.609 (citing

 Walters, No. 17-10164, ECF No. 185-2).) In Marble and Brown, the Court

 analyzed the Master Complaint’s allegations as they related to those

 plaintiffs’ legionella-based claims. See, Marble, 453 F. Supp. 3d at 981–

 983, 1003–1004; Brown, 2020 WL 1503256, at *4, 5–6. And here, as in

 Marble and Brown, the fact that Plaintiff alleges legionella exposure


                                      10
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.725 Filed 03/19/21 Page 11 of 13




 rather than lead exposure does not change the core analysis of Plaintiff’s

 claims. Id.

       As to professional negligence, neither LAN nor LAD’s motions to

 dismiss present any arguments that differ from the arguments they

 presented in Walters, Marble, or Brown. See, Walters, No. 17-10164, ECF

 Nos. 144, 145 (LAD and LAN’s motions to dismiss); see also, Marble, 453

 F. Supp. 3d at 1003–1004; Brown, 2020 WL 1503256, at *5. In Walters,

 the Court denied LAN and LAD’s motions to dismiss the Plaintiffs’

 professional negligence claims. Walters, 2019 WL 3530874, at *40. LAN

 and LAD do not present any reasons to deviate from that Opinion and

 Order. Accordingly, for reasons set forth in Walters, LAN and LAD’s

 motions to dismiss are denied. Plaintiff’s claims for professional

 negligence against LAN and LAD may continue.

       As to punitive damages, in Marble and Brown, the Plaintiffs

 brought identical claims for punitive damages against LAN and LAD.

 See, Marble, 453 F. Supp. 3d at 1010; see also, Brown, 2020 WL 1503256,

 at *16. In those cases, the Court dismissed the claims for punitive

 damages because the Plaintiffs in those cases acknowledged that

 punitive damages are not available for negligence claims. Id. The result


                                      11
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.726 Filed 03/19/21 Page 12 of 13




 here is no different. Plaintiff’s punitive damages claims against LAN and

 LAD are dismissed.

       LAD also moves for an order dismissing Plaintiff’s claims for lack

 of personal jurisdiction, lack of subject matter jurisdiction, and for failure

 to state a cause of action. (ECF No. 84, PageID.298.) LAD acknowledges

 that the Court was presented with the same motion and arguments in

 Carthan, which the Court denied. Carthan, 384 F. Supp. 3d at 873; see

 also, In re Flint Water Cases, No. 16-10444, 2018 WL 1638758 (E.D. Mich.

 Apr. 5, 2018). LAD also moved to preserve similar arguments in Walters

 and in Brown. Because these arguments were made for preservation

 purposes, the Court did not address them in those cases, and the same

 result applies here. See, Walters, 2019 WL 3530874, at *40; Brown, 2020

 WL 15036256, at *5, fn. 10.

       V.    Conclusion

       For the reasons set forth above, VNA’s motion to dismiss is denied

 as moot, the City and State of Michigan’s motions to dismiss are denied

 without prejudice to refiling if Plaintiff opts out of the settlement or it

 does not receive final approval and LAN and LAD’s motions to dismiss

 are granted in part and denied in part.


                                      12
Case 5:18-cv-10713-JEL-MKM ECF No. 118, PageID.727 Filed 03/19/21 Page 13 of 13




         VI. Order

       IT IS ORDERED THAT,

       Plaintiff’s claim for professional negligence against LAN and LAD

 may continue. Plaintiff’s claim for punitive damages is denied.

       IT IS SO ORDERED.

 Dated: March 19, 2021                     s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on March 19, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      13
